


110 HR 6298 IH: To restrict nuclear cooperation with the Kingdom of Saudi

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6298
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Markey (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Sherman,
			 Mr. Cantor,
			 Mr. McGovern,
			 Mr. Stearns,
			 Mr. Hinchey,
			 Ms. Woolsey,
			 Mr. Burton of Indiana,
			 Mr. Frank of Massachusetts, and
			 Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To restrict nuclear cooperation with the Kingdom of Saudi
		  Arabia.
	
	
		1.FindingsCongress finds the following:
			(1)On May 16, 2008, Secretary of State
			 Condoleezza Rice and Minister of Foreign Affairs of the Kingdom of Saudi Arabia
			 Saud al-Faisal bin Abdulaziz al-Saud signed a Memorandum of Understanding
			 between the Government of the United States of America and the Government of
			 the Kingdom of Saudi Arabia Concerning Cooperation in Nuclear Energy and Other
			 Energy Fields.
			(2)This Memorandum of
			 Understanding declared an intent to cooperate in developing
			 appropriately-sized light water reactors and fuel service arrangements
			 for the Kingdom of Saudi Arabia as well as civilian nuclear
			 energy training, infrastructure and human resource development.
			(3)Saudi Arabia
			 possesses vast energy resources, including the world’s largest proven reserves
			 of oil.
			(4)Saudi Arabia has
			 invested heavily in a national natural gas distribution pipeline which will
			 serve as the backbone of Saudi Arabia’s national electricity generation system
			 for decades to come.
			(5)Questions about
			 the need for oil-rich nations in the Middle East to acquire the equipment and
			 expertise to generate nuclear power have been raised in the past, notably in
			 2004, when Vice President Dick Cheney said, [Iran is] already sitting on
			 an awful lot of oil and gas. No one can figure out why they need nuclear, as
			 well, to generate energy.
			(6)Saudi Arabia
			 possesses even greater petroleum resources than does Iran.
			(7)The development of
			 nuclear energy technologies by the Kingdom of Saudi Arabia does not appear to
			 have a compelling economic rationale, particularly because Saudi Arabia has
			 additional indigenous energy advantages besides petroleum reserves, such as an
			 average of more than 300 days of exposure to full sunlight every year, giving
			 it a rich solar electricity generation potential.
			(8)The proliferation
			 of nuclear technology in the Middle East will increase that region’s
			 instability, and prevent the establishment of a durable and lasting security
			 framework.
			2.Sense of
			 CongressCongress—
			(1)affirms the strong
			 and historic ties between the Government of the United States of America and
			 the Government of the Kingdom of Saudi Arabia;
			(2)disapproves of the
			 Memorandum of Understanding between the Government of the United States of
			 America and the Government of the Kingdom of Saudi Arabia Concerning
			 Cooperation in Nuclear Energy and Other Energy Fields signed by Secretary of
			 State Condoleezza Rice and Minister of Foreign Affairs of the Kingdom of Saudi
			 Arabia Saud al-Faisal bin Abdulaziz al-Saud on May 16, 2008, at Riyadh;
			(3)encourages the
			 Government of the United States of America and the Government of the Kingdom of
			 Saudi Arabia to enter into full cooperation in the development of renewable
			 energy sources in Saudi Arabia, including a solar energy program that takes
			 advantage of that country’s strong solar energy potential; and
			(4)reiterates that
			 the United States is committed to the nonproliferation of nuclear weapons and
			 to preventing the acquisition of nuclear weapons by the Islamic Republic of
			 Iran.
			3.Restriction on
			 nuclear cooperation with the Kingdom of Saudi Arabia
			(a)Restriction on
			 nuclear cooperation agreementNotwithstanding any other provision of law
			 or any international agreement, no agreement for cooperation between the United
			 States of America and the Kingdom of Saudi Arabia pursuant to section 123 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2153) may enter into force on or after
			 the date of the enactment of this Act.
			(b)Restriction on
			 exports of nuclear materials, equipment, or technologyNotwithstanding any other provision of law,
			 including specifically section 121 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2151), no nuclear materials and equipment or sensitive nuclear technology,
			 including items and assistance authorized by section 57 b. of such Act (42
			 U.S.C. 2077(b)) and regulated under part 810 of title 10, Code of Federal
			 Regulations, and nuclear-related items on the Commerce Control List maintained
			 under part 774 of title 15, Code of Federal Regulations, shall be exported or
			 reexported, or transferred or retransferred, whether directly or indirectly,
			 and no Federal agency shall issue any license, approval, or authorization for
			 the export or reexport, or transfer or retransfer, whether directly or
			 indirectly, of these items or assistance (as defined in this subsection) to the
			 Kingdom of Saudi Arabia if the end user is a nuclear production or utilization
			 facility, or if the President determines that the material, equipment,
			 technology, or item may be diverted for use in such a facility.
			
